Citation Nr: 1455046	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  12-04 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.R. Mullins, Counsel 




INTRODUCTION

The Veteran had active service from October 1944 to August 1945.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, denying the claim of entitlement to service connection for the cause of the Veteran's death.  

The appellant was scheduled for a video conference hearing before a Veterans Law Judge in March 2014.  However, she failed to appear for her scheduled hearing.  To date, VA has not received any statement of good cause for her failure to report or any request to reschedule.  As such, her request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).  


FINDINGS OF FACT

1.  The Veteran passed away on March [redacted], 1991.  The cause of death was determined to be complications of arteriosclerotic cardiovascular disease.  

2.  The Veteran was not service-connected for any disability at the time of his death.  

3.  There were no pending claims at the time of the Veteran's death.  

4.  The Veteran's cause of death was not due to military service.  




CONCLUSION OF LAW

A service connected disability did not cause death or contribute substantially or materially to the cause of death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107 (2014); 38 C.F.R. § 3.312 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing § 5103(a)-compliant notice.  In June 2010 and November 2010, notice was sent to the appellant that fully complied with the requirements of Hupp, including a statement that the Veteran was not service-connected for any disabilities at the time of his death.  This notice was provided to the appellant prior to the March 2011 rating decision.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the appellant prior to the transfer and certification of her case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting her in the procurement of service medical records and pertinent treatment records and obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA attempted to obtain the Veteran's service treatment records.  However, a formal finding of unavailability of service medical records was made in March 2011.  The Veteran's death certificate has also been associated with the claims file.  While records of medical treatment from the time of the Veteran's death have not been obtained, there is no evidence to suggest that the appellant has been prejudiced by this fact.  She has not provided any evidence, information or allegation to indicate how the Veteran's cause of death was in anyway related to his military service some 46 years earlier or how this evidence would help to substantiate her claim.  Finally, she specifically noted that records from St. Anthony Hospital involved a hip condition.  Significantly, neither the appellant nor her representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

The appellant contends that the Veteran's cause of death was a result of military service.  The record reflects that the Veteran passed away on March [redacted], 1991.  The cause of death was listed as complications of arteriosclerotic cardiovascular disease.  The Veteran was not service-connected for this disability or any other disability at the time of his death and he did not have any pending claims.  

Service connection for the cause of the Veteran's death may be granted if a disability incurred in or aggravated by service was either the principle or a contributory cause of the Veteran's death.  38 C.F.R. § 3.312(a) (2014).  For a service-connected disability to be the principle cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b) (2014).

For a service-connected disability to be a contributory cause of death it must have contributed substantially or materially, and combined to cause death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312(c)(1) (2014).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  "Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death."  38 C.F.R. § 3.312(c)(3) (2014).

Generally, minor service-connected disabilities, particularly those of a static nature, or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2) (2014).  "There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature."  38 C.F.R. § 3.312(c)(4) (2014).

As previously noted, the Veteran was not service-connected for any disability at the time of his death.  The record also contains no competent evidence to suggest any relationship between the Veteran's death in 1991 due to arteriosclerotic cardiovascular disease and his military service more than 40 years earlier.  The only evidence provided is the appellant's mere assertion that there is a relationship to military service.  The record does not contain any evidence suggesting that the appellant has the requisite training or expertise to broadly conclude that the Veteran's arteriosclerotic cardiovascular disease is somehow related to military service more than 4 decades prior to his death.  As such, the preponderance of the evidence of record demonstrates that service connection for the cause of the Veteran's death is not warranted.  

As a final matter, the Board has reviewed the appellant's statements regarding her current financial situation.  While the Board is sympathetic, service connection for the cause of the Veteran's death cannot be established merely due to a showing of economic distress.  The specific criteria found at 38 C.F.R. § 3.312 must be met.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The appellant's claim of entitlement to service connection for the cause of the Veteran's death must be denied.


ORDER

The claim of entitlement to service connection for the cause of the Veteran's death is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


